          Case 1:18-cr-02016-LRS        ECF No. 48        filed 09/17/20    PageID.206 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
                                                                  Case No.   1:18-cr-02016-LRS-1
 UNITED STATES OF AMERICA,                                        CRIMINAL MINUTES
                                      Plaintiff,                  DATE:     SEPTEMBER 17, 2020
        -vs-
                                                                  LOCATION: YAKIMA
 RAYMOND ZACK GUERRERO-GARCIA,                                              VIDEOCONFERENCE
                        Defendant.
                                                                  SENTENCING HEARING


                                          HON. LONNY R. SUKO
          Angela Noel                            Nancy Livingston                         Marilynn McMartin
      Courtroom Deputy                               Law Clerk                             Court Reporter

                 Thomas J. Hanlon                                        Alex B Hernandez , III
                Government Counsel                                            Defense Counsel
 United States Probation Officer: Arturo Santana

       [ X ] Open Court                      [     ] Chambers                         [   ] Telecon

Due to the current COVID-19 public health crisis, all parties including Defendant, appeared via
video conference or teleconference.
Defendant present by video from the Yakima County Jail and in custody of the United States Marshals Service
with appointed counsel. The Court and defense counsel appearing by video, government counsel appearing in
person and Probation Officer by telephone. Defendant consents to hearing being held by video.

Counsel addressed the Court with their respective recommendations for resolution of the matter. Government
counsel requested continuing the restitution hearing to allow more time to collect information. Defense counsel
requests recommendation for Defendant to be designated to the Sheridan, Oregon facility, receive drug treatment
and vocational training. Defendant addressed the Court.

Court confirmed with counsel that they had no objections to the PSR, Defendant had the opportunity to review the
PSR and further queried Defendant as to whether he had any objections. Defendant indicated he did not there were
no other objections. The Court accepted the Presentence Investigation Report.

Court ACCEPTS the parties' 11(c)(1)(C) Plea Agreement.

Imprisonment:              10 Years with credit for any time served
Supervised Release:        5 Years with standard conditions plus special conditions:
                               Must not communicate, associate, or otherwise interact, with any known
                                 criminal street gang member or their affiliates
                               Search of person, vehicle and residence
                               Substance abuse evaluation and treatment/counseling, if recommended

 CONVENED:     8:39 A.M.       ADJOURNED:          8:54 A.M.     TIME:     0:15 HR.       CALENDARED        [ N/A ]
         Case 1:18-cr-02016-LRS        ECF No. 48     filed 09/17/20    PageID.207 Page 2 of 2

United States –vs- Raymond Zack Guerrero-Garcia                                        September 17, 2020
1:18-cr-02016-LRS-1                                                                    Page 2
Sentencing Hearing

                               Abstain from controlled substances, including marijuana; Probation Officer is
                                authorized to order up to 6 UAs
                             Do not enter any establishment whose primary item of sale is alcohol; abstain
                                from alcohol; Probation Officer authorized to order up to 6 UAs and/or BAs
                             Cooperate in the collection of DNA as directed by Probation Officer
Fine:                    Waived
Special Assessment:      $100 – Inmate Financial Responsibility Program
Restitution:             TBD

Appeal rights waived by Plea Agreement including Defendant's right to file a post-conviction 2255 motion except
one based upon ineffective assistance of counsel. Court recommends Defendant be allowed to participate in
the drug treatment program, vocational training as well as be designated to the Sheridan, Oregon facility. All
remaining Counts are dismissed.
